DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 8/10/20 have been received and entered in the application. 
1, 3-6, and 11-14, 16-17, and 27-37 are currently pending and examined on the merits. 
Claims 1, 3-4, 11, 17 are currently amended. 
Claims 27-37 are newly added. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Claim Interpretation
With respect to claim 27-37, claim scope is not limited by language that does not limit the claim to a particular structure. That is, intended use of an apparatus is insufficient to distinguish the structure of the apparatus from the prior art. See MPEP §§ 2111.02 and 2111.04. Therefore, only language that clearly defines structural limitations is considered with respect to patentability analysis. For example, 
Claim Objections
Claim 28 is objected to because of the following informalities. Appropriate correction is required.
Claim 28 appears to contain a typographical error and should read “a cell-sustaining environment comprising[[es]]”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 12-14, 27-31, and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al., US Patent No. 5,843,069 (hereinafter Butler, cited on IDS dated 11/7/17) as evidenced by Sandle S., Eizirik D.L., “Culture of Human Pancreatic Islet Cells.” in: Jones G.E. (eds) Human Cell Culture Protocols. Methods in Molecular Medicine, vol 2 (Humana Press, 1996), pp.391-407., (hereinafter Sandle), and in view of Butler et al., US Patent No. 5,902,745 (hereinafter Butler ‘745) and Moisture in Packaging. Package Engineering [online]. June 1985 [retrieved on 2020-06-08]. Retrieved from the Internet:<URL: https://www.sorbentsystems.com/desiccant_info.html>. (hereinafter Moisture).
	Butler discloses a containment apparatus composed of a selectively permeable material for containing a therapeutic device, such as a cell encapsulation device (Abstract). In some embodiments, the selectively permeable material may be polyethylene, polyvinylidene fluoride (PVDF), or polypropylene (col 7 ln 44-60). The apparatus may have a cell exclusion zone which prevents cells from penetrating the selectively permeable material (col 9 ln 36-col 10 ln 25). The apparatus may also have a cell permeable zone which allows for cell ingrowth into the lumen of the apparatus, such as by vascular endothelial cells (col 10 ln 26-43). Vascular endothelial cells allow for vascularization into the permeable membrane (col 10 col 10 ln 44-col 11 ln 47). The semipermeable membrane may also incorporate biological factors, such as vascular endothelial growth factor (VEGF) in the membrane, or other factors which promote angiogenesis (col 10 ln 26-col 11 ln 18). In some embodiments, the containment apparatus may contain a cell encapsulation device (col 18 ln 26-col 19 ln 21). Preferably, the cell encapsulation device is composed of a selectively permeable membrane containing cells within the device (col 18 ln 26-col 19 ln 21; a cell encapsulation device containing cells is interpreted as comprising a cell-sustaining environment). In a preferred embodiment, the cell encapsulation device is an artificial pancreas (col 19 ln 8-22). Butler explains that the disclosed arrangement allows for a complete cell encapsulation device which allows for easy insertion, retrieval and replacement of cells within the apparatus (col 19 ln 8-22). 
Butler does not disclose that the cell-sustaining environment is an aqueous media or that it contains at least one cell nutrient. However, Butler discloses that in a preferred embodiment, the cell encapsulation device is an artificial pancreas (col 19 ln 8-22). As evidenced by Sandle, pancreatic cells are routinely cultured within RPMI 1640 culture media (Culture of adult human islets). It would be obvious 
Butler does not disclose that the apparatus may be provided as a kit. However, Butler discloses a device composed of a cell encapsulation device and a selectively permeable containment apparatus, wherein the cell encapsulation device is configured to fit inside the selectively permeable containment apparatus. Additionally, Butler discloses that preferably the containment apparatus is implanted first and allowed to heal for two weeks (col 25 ln 31-45). After two weeks the apparatus is anchored to surrounding tissues with host vasculature invading the cell permeable zone (col 24 ln 43-63). Following the two week period, a therapeutic insert (e.g., cell encapsulation device) may be inserted (col 25 ln 37-col 26 ln 30). As Butler discloses that the two components, the containment apparatus and the cell encapsulation device, are used at separate times, it would be obvious to one of ordinary skill in the art that the two components could be packaged separately in a kit. A skilled artisan would be motivated to provide the components as a kit to allow for ease of use and implantation of the disclosed device. 
Butler does not disclose that the containment apparatus may be composed of a bioabsorbable material which degrades upon contact with water. 
Butler ‘745 discloses cell encapsulation devices with selectively permeable covers (col 3 ln 17-35). The selectively permeable cover may be made of any suitable polymeric material, including polylactic acid, polyglycolic acid, polycaprolactone, polycarbonate, polyhydroxybutyric acid, polyhydroxybaleric acid (col 7 ln 57-col 8 ln 17; consistent with applicant’s specification at paragraph [0015], the listed polymeric materials are interpreted as bioabsorbable materials which may degrade upon contact with moisture). In other embodiments, the polymeric selectively permeable cover may be composed of polymers such as polyethylene or polypropylene (col 7 ln 57-col 8 ln 17). As both Butler and Butler ‘745 are directed to methods of encapsulating cells, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to use the polymers disclosed in Butler ‘745 as a simple substitution of known selectively permeable membranes suitable for use in cell encapsulation 
The combination of Butler and Butler ‘745 does not disclose that the porous pouch may be provided in a dry environment with a desiccant. 
Moisture examines variables in controlling moisture in closed containers or package (Introduction). Moisture explains that desiccants may be selected for controlling moisture in a package based on the product, the packaging, its environment and the properties of desiccants (Introduction). Moisture explains that a skilled artisan may examine these variables to determine a suitable desiccant for their particular application (Introduction). A skilled artisan would be motivated to use desiccants as, suggested in Moisture, to specifically tailor the moisture contents of the packaging. As Butler ‘745 discloses that the apparatus may be composed of a material which may degrade upon contact with water, a skilled artisan would recognize that it would be advantageous to package the porous pouch in a dry environment, such as with a desiccant.  
Claims 6 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Butler as evidenced by Sandle, and in view of Butler ‘745 and Moisture, as applied to claims 1-5, 12-14, 27-31, and 33-37 above, and in further view of de Vos et al., Long-term biocompatibility, chemistry and function of microencapsulated pancreatic islets. Biomaterials, Vol. 24, No. 2 (Jan 2003) pages 305-312., (hereinafter de Vos). 
The combination does not disclose that the cell encapsulation device may be microencapsulated cells. 
de Vos examines the long term effects of microencapsulation of pancreatic islets (Abstract, Introduction). de Vos discloses microencapsulating islets in sodium alginate polylysine beads and implanting into the peritoneal cavity (Islet isolation and graft recipients, Alginates, Encapsulation). The microcapsules are biocompatible, provide immunoprotection for the islets, are stable in vivo for up to 2 years, and allow for islet-function (Adequacy of immunoprotection, Discussion). As Butler discloses that in a preferred embodiment, the cell encapsulation device is an artificial pancreas (col 19 ln 8-22), it would be . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Butler and Butler ‘745 as applied to claims 1-5, 12-14, 27-31, and 33-37 above, and in further view of Brown et al., PCT Publication No. WO 2014/036364, (hereinafter Brown).  
The combination does not disclose that the bio-absorbable material generates a reactive oxygen species (ROS). 
Brown discloses biocompatible materials capable of delivering ROS to targeted treatment sites (Abstract). Brown explains that the disclosed materials allow for delivery of stabilized free radicals to selected locations, such as for the promotion of angiogenesis (p2 ln 20-p3 ln 2, p7 ln 22-27, p35 ln 22-p38 ln 8). Brown discloses that the ROS-generating materials may take the form of any suitable shape for the desired application (p17 ln 16-30). In some embodiments, the material may be selectively porous and promote neo-vascularization (p17 ln 16-30, p18 ln 25–p19 ln 6). The material may coated on another material to form a composite (p20 ln 19-p21 ln 2). As Butler discloses that the containment apparatus may include angiogenic inducing factors, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to combine the references for the targeted delivery of angiogenesis inducing factors. 
Response to Arguments
Applicant's arguments dated 12/10/20 have been fully considered but are moot in part due to the new grounds of rejection necessitated by applicant’s amendments and are not persuasive in part as explained in detail below. 

Claims 1-5, 12-14, 27-31, and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Butler as evidenced by Sandle, and in view Butler ‘745 and Moisture.
Applicant argues that the intended purpose of the device of Butler is to allow for the placement, retrieval, and replacement of a cell containment device in the implantable apparatus, wherein the implantable apparatus is permanent (Response p7-8). Applicant argues that this intended purpose would be impossible if the material forming the implantable apparatus is bio-absorbable, particularly with a material which degrades upon contact with water (Response p7-8). Applicant argues that Butler fails to disclose or suggest use of a bio-absorbable material (Response p8). 
The examiner agrees that Butler fails to disclose or suggest a bio-absorbable material for use in the implantable apparatus. However, Butler ‘745 is used to cure this deficiency. As noted in the art rejections, Butler ‘745 discloses the use of bio-absorbable polymers as suitable polymeric for use as selectively permeable covers for cell encapsulation devices. Further, the examiner disagrees that any type of water degradable bio-absorbable material renders the device of Butler unsatisfactory for its intended purpose. A number of factors determine the rate at which degradation occurs, and degradation may vary in time from minutes to years. Applicant has not limited the claimed degradation rates, or provided any guidance as to how degradation may be measured. Therefore, under a broadest reasonable interpretation, materials which are bio-absorbable and degrade upon contact with moisture, regardless of the time involved for degradation to occur, are encompassed by the claims. As such, slow degrading materials will still allow for implantation, retrieval, and replacement of a cell containment device within the implantable apparatus of the combination. Thus, the combination of Butler and Butler ‘745 is deemed to obviate the use of a bio-absorbable material for use in the implantable apparatus. 
Applicant argues that none of Sandle, Moisture, de Vos, or Brown correct the deficiencies noted in the combination of Butler and Butler ‘745 (Response p9-11). 
As noted above, the examiner respectfully disagrees that the combination of Butler and Butler ‘745 would render the device unsatisfactory for its intended purpose. 
Conclusion
Claims 1-6, 12-14, 16, and 27-37 are rejected. Claims 11 and 17 are objected to as dependent upon a rejected base claim.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARA D JOHNSON/Primary Examiner, Art Unit 1632